Citation Nr: 0704480	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  91-47 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for chronic sinusitis with anosmia and atrophic 
rhinitis.

2.  Whether a separate evaluation is warranted for anosmia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In August 1992, April 1999 and August 2004 the 
Board remanded the case for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

As noted in previous remands, the veteran raised the issues 
of entitlement to service connection for deviated septum and 
residuals of septoplasty as well for a digestive disorder as 
a result of exposure to Agent Orange.  He has also attempted 
to reopen a previously denied claim for service connection 
for a skin disorder.  The RO has not, as yet adjudicated 
these issues and the claims are again referred to the RO for 
initial adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's chronic sinusitis with anosmia and atrophic 
rhinitis is manifested by complaints of headaches, chronic 
pain and tenderness of affected sinuses and chronic nasal 
congestion; the evidence of record demonstrates that the 
veteran has undergone 3 sinus surgeries with subsequent near 
constant symptoms of sinusitis.

3.  The veteran is shown to have a complete loss of the sense 
of smell.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a disability rating of 50 percent for 
chronic sinusitis with anosmia and atrophic rhinitis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6501, 6513 (1996); 38 C.F.R. § 4.97, 
Diagnostic Codes 6513, 6522 (2006).

2.  Resolving all reasonable doubt in the veteran's favor, 
the requirements for a separate evaluation of 10 percent for 
a complete loss of the sense of smell have been met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.87a, Diagnostic 
Code 6275 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the veteran's claim with respect to 
VA's duties to notify and assist a claimant.  The Board finds 
that the VA letter dated in August 2004 has fully satisfied 
VA's duty to notify the veteran, and that any defect with 
respect to the timing of the receipt of the notice 
requirements is harmless error in the case.  38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Moreover, given the favorable 
outcome noted below, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of these issues, which would result from a 
remand solely to allow the RO to apply the applicable 
notification and assistance duties, would not be justified.

Analysis

The veteran contends that he is entitled to a higher 
disability rating for his service-connected chronic sinusitis 
with anosmia and atrophic rhinitis.  His representative 
further contends that he is entitled to a separate 10 percent 
for his service-connected anosmia.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's chronic sinusitis with anosmia and atrophic 
rhinitis is currently evaluated as 30 percent disabling under 
the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6513.  
Since his service-connected disability includes rhinitis and 
anosmia, the provisions addressing the criteria for rating 
these disabilities will also be considered.  

During the course of this appeal, the rating criteria for the 
evaluation of respiratory system were modified, effective 
from October 7, 1996.  When a law or regulation changes while 
a case is pending, the version most favorable to the claimant 
applies, absent legislative intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory 
or regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 
2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).

Under the regulations in effect prior to October 7, 1996, 
Diagnostic Code 6513 a 30 percent evaluation is warranted for 
severe sinusitis with frequent incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent evaluation is assigned 
for postoperative chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (1996).

Under the revised Diagnostic Code 6513, a 30 percent 
evaluation is assigned when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation, the maximum 
schedular rating, is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  In a note that accompanies the provision, an 
incapacitating episode of sinusitis is defined as an episode 
that requires bed rest and treatment by a physician.  See 38 
C.F.R. § 4.97, Diagnostic Code 6513.

Under the previous criteria for rhinitis, listed at 
Diagnostic Code 6501, a 30 percent rating applied where the 
evidence demonstrated moderate crusting and ozena and 
atrophic changes.  A maximum 50 percent disability rating is 
warranted when the evidence indicates massive crusting and 
marked ozena, with anosmia.  38 C.F.R. § 4.97, Diagnostic 
Code 6501 (1996).

After October 7, 1996, allergic or vasomotor rhinitis is 
rated under Diagnostic Code 6522.  Under Diagnostic Code 
6522, a maximum 30 percent rating is warranted when there is 
evidence of polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2006).  

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that a 50 percent rating is warranted for his 
service-connected chronic sinusitis with atrophic rhinitis.  
The evidence of record clearly indicates that the veteran has 
undergone at least 3 surgeries for his chronic rhinosinusitis 
disability since his discharge from service, with the most 
recent, a functional endoscopic sinus surgery, having been 
conducted in February 1990.  At the time of the VA 
examinations in July 1990, December 1992, September 1999 and 
December 2004, the veteran complained of recurrent headaches 
associated with his sinusitis, purulent secretions and 
difficulty breathing.  Since the December 1992 VA examination 
he has consistently complained of anosmia.  At the September 
1999 and December 2004 examinations he also complained of 
associated facial pain, congestion and post-nasal discharge.  
Although no tenderness, purulent discharge or crusting was 
evident at the time of any of the examinations, VA treatment 
records show frequent associated complaints and intermittent 
treatment for diagnosed chronic rhinitis and sinusitis.  Also 
periodic CT scans of the sinuses, dated in 1992, August 1997 
and September 1999, while essentially clear revealed evidence 
of scattered disease throughout frontal sinus cavities and 
evidence of mucosal disease with opacifications and findings 
consistent with post-surgical changes or chronic sinusitis.

The veteran is clearly competent to report his rhinosinusitis 
symptomatology, as such a report does not require medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  The veteran 
has consistently stated that he has frequent headaches and 
has also indicated that he has very frequent allergic attacks 
and some incapacitating episodes associated with his 
sinusitis.  Therefore, resolving all reasonable doubt in his 
favor, the Board finds that the evidence of record supports a 
finding that the veteran suffers severe or near constant 
symptoms following repeated surgeries, characterized by 
headaches, pain and tenderness of the affected sinuses with 
purulent discharge or crusting.  As such, the Board finds 
that the criteria for an evaluation of 50 percent have been 
met.

Since the veteran has already been awarded the maximal 
disability rating possible for his service-connected 
rhinosinusitis symptoms under the criteria for sinusitis and 
for rhinitis symptoms under both Diagnostic Code 6501 (in 
effect prior to October 7, 1996) and under Diagnostic Code 
6522 (in effect since October 7, 1996), further discussion of 
these provisions is unnecessary.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2006).  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14 
(2006).  It is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Although the April 1999 Board remand directed that a VA 
examination be conducted in part to determine whether the 
veteran had complete loss of the sense of smell, there is no 
indication that the subsequent VA examiners made any 
determination regarding this issue.  In light of the 
considerable delay in making a final determination in this 
case due to multiple remands, the Board again resolves all 
reasonable doubt in the veteran's favor, and finds him 
competent to report his symptomatology associated with a loss 
of smell.  Layno, supra.; Harvey, supra.  Moreover, as the 
evidence of record notes the veteran's repeated complaints of 
a loss of the sense of smell and there is no objective 
evidence showing otherwise or indicating less than a complete 
loss of the sense of smell, the Board finds that the 
requirements for a separate evaluation of 10 percent, for a 
complete loss of the sense of smell under the provisions of 
38 C.F.R. § 4.87a, Diagnostic Code 6275 have been met.   

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2006).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.




ORDER

Entitlement to a 50 percent disability rating for chronic 
sinusitis and atrophic rhinitis is granted, subject to the 
law and regulations governing the award of monetary benefits.

Entitlement to a separate 10 percent disability rating for 
anosmia is granted, subject to the law and regulations 
governing the award of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


